DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, “the bottom” lacks a prior antecedent. 
Claim 1, line 14, “the outside” lacks a prior antecedent. It is unclear what “towards the outside” is referring too, the envelope surface or if the over shape of the cutout has a concave profile.
Claim 2, “the cutout has, in cross, section, a flat bottom or a bottom that is convex towards the outside” it is unclear whether “a flat bottom” is referring back to the bottom of claim 1 or setting forth a new limitation. Furthermore, claim 1 sets forth “the bottom of the cutout having in longitudinal section a profile that is concave towards the outside” it is unclear how the claimed invention can be “convex towards the outside” and concave towards the outside. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiez (US 2005/0081874) in view of Gueret (EP 0 792 609 A1).
Mathiez discloses a brush for applying a product to the eyelashes and/or eyebrows, comprising a twisted core (7) (paragraph 22) that extends along a longitudinal axis, and bristles (8, 9) that extend from the core along a portion of length L1, the ends of the bristles defining an envelope surface S, the envelope surface S having at least one longitudinally extending cutout (9), the cutout having a length L2 where L2>L1/2, a width w measured at the bottom of the cutout, that is constant along 

    PNG
    media_image1.png
    294
    188
    media_image1.png
    Greyscale

Matheiz discloses the claimed invention except for the distance d of the cutout from the longitudinal axis forms a curve that does not have any angular points, and the 
Furthermore regarding claims 9, 12, and 13, Mathiez discloses the claimed invention except the specific ratio of the w/W being between 0.9 and 0.4 wherein W is the width of the cutout measured at the surface; and the ratio w/D is between 0.4 and 0.1, wherein D is the diameter of the cross section of the envelope surface S apart from the cutouts, and the brush is chamfered at its ends.  Mathiez teaches a V shaped cutout (paragraph 103) and that one end is chamfered (See Figure 3C). It would have been obvious to one having ordinary skill in the art before the effective fling date to have the ratio of w/W be between 0.9 and 0.4 and w/D be between 0.4 and 0.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the chamfered end be located at both end portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/10/2021